Case 1:14-cv-01703-TAB-SEB Document 71 Filed 07/03/19 Page 1 of 1 PageID #: 301



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

      ANN ROBBINS,

                        Plaintiff,

      v.                                              CASE NO. 1:14-cv-1703-TAB-SEB

      MED-1 SOLUTIONS, LLC,

                        Defendant.


                                             ORDER

           The parties have moved for a thirty-day enlargement of time to file dispositive

    motions. The Court, being duly advised, now finds that the motion should be granted.

    Dispositive motions in this matter shall be filed on or before July 29, 2019.


           Dated: 7/3/2019
                                          _______________________________
                                            Tim A. Baker
                                            United States Magistrate Judge
                                            Southern District of Indiana




    Served electronically on all counsel of record via ECF
